Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13, 15, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 2 and 18, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 5/20/2021 were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 2 recites limitations that include a system for inspecting containers on a continuously moving conveyor, the system comprising:
a plurality of image acquisition devices positioned proximate an inspection location on a continuously moving conveyor,
wherein each of the plurality of image acquisition devices is adjustably oriented to acquire images of a plurality of containers moving along the conveyor from a different acquisition angle; and
a controller communicatively coupled to the plurality of image acquisition devices,
wherein the controller comprises processing circuitry, and
a non-transitory computer readable memory coupled to the processing circuitry, the memory storing machine-executable instructions,
wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to,
adjust, based on a first type of a plurality of types of containers, one or more settings for the plurality of image acquisition devices,
for each of the plurality of containers, identify, from a plurality of images of the respective container, an image for container identification,
wherein the image for container identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective container,
determine, based on a comparison between the identifiable features in the image for container identification with packaging pattern data for the plurality of types of containers stored in memory, whether a match condition exists between the respective container and the first type of container, 
wherein determining that the match condition does not exist comprises determining that a no-match condition or a mismatch condition exists between the respective container and the packaging pattern data for the first type of container, and
responsive to determining that the match condition does not exist, cause actuation of a rejection device to remove the container from the conveyor,  
determine whether a predetermined number of occurrences of the no-match condition has been detected, and
responsive to determining the predetermined number of occurrences of the no-match condition has been detected, cause the conveyor to halt.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include a method comprising:
determining, by processing circuitry of a controller, a first type of item of a plurality of types of items for processing on a conveyor;
adjusting, by the processing circuitry, one or more settings for each of a plurality of image acquisition devices for capturing images of a plurality of the first type of items at an inspection location on the conveyor,
wherein the adjusting of the plurality of image acquisition devices configures the plurality of image acquisition devices to capture images an entire outer surface of the plurality of the first type of items;
acquiring, by the plurality of image acquisition devices, images of the plurality of the first type of items passing the inspection location of the conveyor;
by the processing circuitry for each item of the plurality of the first type of items, identifying, from a plurality of images of the respective item, an image for item identification,
wherein the image for item identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective item,
determining, based on a comparison between the identifiable features in the image for item identification with packaging pattern data for the plurality of types of items stored in memory of the controller, whether a match condition exists between the respective item and the first type of item; 
wherein determining that the match condition does not exist comprises determining that a no-match condition or a mismatch condition exists between the respective container and the packaging pattern data for the first type of container, and
responsive to determining that the match condition does not exist, causing actuation of a rejection device to remove the item from the conveyor,
determining whether a predetermined number of occurrences of the no-match condition has been detected, and
responsive to determining the predetermined number of occurrences of the no match condition has been detected, causing the conveyor to halt. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        May 25, 2021